Citation Nr: 0212342	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-18 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran had recognized service with the Commonwealth Army 
of the Philippines from December 1941 to September 1942.  He 
was held as a prisoner of war (POW) from April 1942 to 
September 1942.  He also had service in the regular 
Philippine Army from May 1945 to June 1946.  The veteran died 
in April 1968.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Manila Regional Office (RO), which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  She 
subsequently perfected a timely appeal of that decision.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in July 2000 and a Supplemental Statement of 
the Case (SSOC) in January 2002.

In the March 2000 rating decision, the RO also denied 
entitlement to accrued benefits on the basis that the 
appellant had not filed a claim within one year of the 
veteran's death.  The record reflects that the appellant did 
not express disagreement with that decision.  Thus, this 
matter is not presently on appeal before the Board.


FINDINGS OF FACT

1.  The veteran died in April 1968.  The certificate of death 
lists the cause of death as suicide by hanging.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's death was not caused 
by a disability incurred in or aggravated by service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or treatment for psychiatric problems.  In a 
report of physical examination completed for separation in 
May 1946, the veteran's psychiatric condition was found to be 
normal.

Post-service medical records reflect that, in October 1947, 
the veteran was admitted to V. Luna General Hospital for 
treatment of malaria.  The clinical records from this 
hospitalization are negative for any complaints or treatment 
for psychiatric problems.

In April 1968, the veteran died.  A certificate of death 
dated in April 1968 reveals that the cause of death was 
suicide by hanging.  This certificate was completed by the 
Office of Local Civil Registrar of the Municipality of Santa 
Ignacia.

In September 1998, the appellant filed an informal claim of 
entitlement to dependency and indemnity compensation (DIC).  
She reported that her husband had committed suicide in 1968 
due to a "mental ailment or mental anxiety".  She also 
asserted that her husband had been a POW and was therefore 
entitled to service connection on a presumptive basis under 
38 C.F.R. § 3.309.

In a letter dated in December 1998, the RO informed the 
appellant that, in order to establish service connection for 
the cause of the veteran's death, it would have to be 
established that he had disease or disability related to 
service had caused or substantially contributed to his death.  
The RO advised the appellant to identify the names and dates 
of treatment for all VA and non-VA health care providers who 
treated the veteran for any conditions that caused or 
contributed to his death.  She was further advised to 
complete the enclosed authorization forms if she wished for 
VA to obtain records of such treatment on her behalf.

Thereafter, in December 1999, the appellant submitted a 
written statement in which she asserted that the veteran had 
acquired "warshock" during service, which had led to his 
developing a paranoid and psychotic personality.  She 
reported that, during his lifetime, she witnessed numerous 
incidents in which he would talk to himself, throw objects, 
and shout.  She also reported that, on one occasion, he 
informed her that it would be better to kill himself than to 
be killed by the Japanese.  The appellant noted that, several 
weeks later, she found the veteran dead from hanging himself.

With her December 1999 statement, the appellant submitted a 
signed release form for V. Luna General Hospital.  She 
reported that the veteran had received treatment from that 
facility for a psychosis, schizophrenic, paranoid type.  The 
appellant also submitted a December 1964 letter from the 
Philippine Veterans Administration to the veteran, which 
advised him as to a change in the monetary compensation he 
was receiving for his "service-connected" psychosis, 
schizophrenic, paranoid type.  She also submitted an October 
1965 letter from the Philippine Veterans Administration to 
the veteran, which advised him as to another change in the 
monetary compensation he was receiving for his "service-
connected" psychosis, schizophrenic, paranoid type.

In the March 2000 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death.  
She subsequently appealed that decision.

The RO subsequently contacted V. Luna General Hospital in 
order to obtain records of treatment that the veteran 
received from that facility.  In a response letter dated in 
January 2001, a representative of that facility advised the 
RO that all records of treatment for the veteran had been 
destroyed.  The representative did enclose certificate 
indicating that the veteran was listed on an index card on 
file as having received treatment from April 1961 to November 
1961.  It was noted in the certificate that the clinical 
records pertaining to that treatment had been destroyed.

The RO also contacted the Philippine Veterans Administration 
and requested that they submit any medical records in their 
possession pertaining to the veteran.  It was noted that a 
letter had been received from the appellant indicating that 
her husband had received benefits from that agency for 
psychosis, schizophrenia, paranoid type.  In a response 
letter dated in September 2001, the Philippine Veterans 
Administration advised the RO that they were unable to 
furnish any medical records pertaining to the veteran.

In February 2001, the RO issued a letter to the appellant 
advising her of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO informed the appellant 
of the best type of evidence that she could submit in support 
of her claim, and of the fact that VA had a duty to obtain 
any records she identifies on her behalf.  In an August 2001 
letter, the RO requested that the appellant indicate whether 
the veteran's suicide had been investigated by the police.  
She was advised that, if that was the case, she should submit 
any records of the investigation that she may have.

In a statement dated in August 2001, the appellant reported 
that she had no remaining evidence to submit and that she 
believed that she had already submitted enough evidence to 
substantiate her claim.  She noted the January 2001 letter 
from the V. Luna General Hospital, which indicated that the 
veteran had been treated at that facility in 1961.  She 
indicated that his admission had been for schizophrenia.  The 
appellant argued that VA should accept the conclusions of the 
Philippine Veterans Administration, who found his disability 
to be service-connected.

In another statement dated in September 2001, the appellant 
reported that the veteran's death had been investigated by 
the police, but that she had recently been told that all 
records from their office from 1951 to 1970 were destroyed.  
She indicated that she was therefore unable to submit any 
records regarding the police investigation of his death.

In the January 2002 SSOC, the RO continued to deny 
entitlement to service connection for the cause of the 
veteran's death.  The claims folder was subsequently 
forwarded to the Board for appellate review.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the claimants in developing evidence pertinent to 
their claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC, the 
SSOC, and various correspondence provided by the RO, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate her claim.  
Likewise, she has also been given notice that VA has a duty 
to assist her in obtaining any evidence that may be relevant 
to this appeal.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (noting that VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  In this regard, the Board notes the letters 
issued in December 1999, February 2001, and August 2001, in 
which the RO explained the best type of evidence she could 
submit in support of her claim, and in which she was advised 
that VA had a responsibility to obtain records that she 
identified on her behalf.

Furthermore, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Entitlement to service connection for the cause of the 
veteran's death

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).  Service 
connection may be also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In addition, certain diseases, such as a psychosis, when 
manifest to a compensable degree within one year after the 
veteran's separation from military service, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  If a veteran is a former POW and was interned or 
detained for not less than 30 days, a psychosis shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309(c) (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant essentially contends that the veteran's suicide 
was due to a psychiatric disability that was incurred in 
service.  Specifically, she asserts that he had been 
diagnosed with psychosis, schizophrenia, paranoid type, and 
that this disability had developed as a result of his 
experiences while on active duty.  In support of her claim, 
she has pointed to the letters from the Philippine Veterans 
Administration, which show that this agency had awarded 
service connection for that disability based on the veteran's 
military service.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In essence, 
we believe that the evidence of record demonstrates that the 
veteran's death was not the result of a disability that was 
incurred in or aggravated by active military service.

In this regard, the Board notes that his service medical 
records are negative for any complaints or treatment for 
psychiatric problems.  In fact, during his separation exam, 
his psychiatric condition was specifically found to be 
normal.  There is also no competent medical evidence of 
record demonstrating that he was ever diagnosed with a 
psychiatric disorder after separation.  The first competent 
evidence of a psychiatric disorder is the veteran's suicide 
two decades after service, which, as will be discussed below, 
does constitute evidence of mental unsoundness under 
38 C.F.R. § 3.302(b)(2) (2001).  Therefore, because the 
veteran's psychiatric condition was specifically found to be 
normal on separation, and because there is no competent 
medical evidence demonstrating that the veteran was diagnosed 
with a psychiatric disorder prior to his suicide in 1968, the 
Board concludes that the preponderance of the competent and 
probative evidence is against finding that the veteran's 
death was the result of a psychiatric disability that was 
incurred in or aggravated by service.  

Furthermore, because there is no competent evidence 
establishing that the veteran was diagnosed with a psychosis 
at any time after separation, the Board finds that the 
presumptive provisions of 38 C.F.R. § 3.307 and 3.309 are not 
for application.

As noted above, the appellant has submitted several letters 
from the Philippine Veterans Administration, which 
demonstrate that the veteran was awarded "service 
connection" by the agency for schizophrenia.  The Board 
notes, however, that the Philippine government has its own 
laws and regulations that deal with permitting the 
establishment of service connection for a disability on the 
basis of military service.  Because that agency applies its 
own laws and regulations, which are not binding on VA, these 
documents cannot be accepted by the Board as verification 
that the veteran's alleged psychiatric disability was 
incurred in or aggravated by service for the purpose of 
receiving VA compensation benefits.

Furthermore, the Board notes that the letters from the 
Philippine Veterans Administration do not constitute 
competent medical evidence for the purpose of establishing 
that the veteran in fact had a psychiatric disability.  As 
discussed in detail above, the record reflects that the RO 
contacted this agency in order to obtain any medical records 
in their possession that were used in making their decision.  
Unfortunately, they were unable to provide any such records.

The Board recognizes that the veteran's certificate of death 
lists the cause of his death as suicide by hanging.  
Certainly, the fact that the veteran committed suicide 
suggests that he was experiencing emotional difficulties at 
the time of his death.  As alluded to above, the act of 
suicide is considered to be evidence of mental unsoundness 
under 38 C.F.R. § 3.302(b)(2).  However, even assuming that 
the evidence of the veteran's suicide is evidence a 
psychiatric disability, such an assumption does not establish 
that the etiology of that psychiatric disability, nor does it 
show that it was incurred in or aggravated by his military 
service over two decades before.  Such an assumption also 
does not establish that the psychiatric disorder was a 
psychosis so as to warrant the application presumptive 
service connection under the provisions of 38 C.F.R. § 3.307 
and 3.309.  

The Board appreciates the sincerity of the appellant's belief 
in the merit of her claim.  However, it is well established 
that, as a layperson, she is not considered capable of 
opining, no matter how sincerely, that the veteran developed 
a psychosis or other psychiatric disorder as a result of his 
military service.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  As noted 
above, medical examination at discharge showed the veteran's 
psychiatric condition to be normal, and there is no competent 
medical evidence of a psychiatric disability being present 
until the veteran's suicide over two decades following 
service. 

The Board has, of course, considered the possibility of 
obtaining a medical opinion that specifically addresses the 
issue of whether the veteran's death was the result of a 
psychiatric disability that was incurred in service.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2001), calling for an 
examination or opinion when necessary to make a decision on a 
claim.  However, as discussed in detail above, his 
examination at separation showed his psychiatric condition to 
be normal.  There is no subsequent medical evidence of record 
suggesting that the was ever diagnosed with a psychiatric 
disorder in the two decades following his separation from 
service.  In light of this record, the Board believes that 
any opinion obtained regarding a relationship between his 
military service and his claimed psychiatric disorder would 
be based on sheer speculation, and, based upon this record 
and the VCAA, is not necessary for us to reach our decision.

In conclusion, the Board concludes that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
The benefits sought on appeal must accordingly be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

